Citation Nr: 0800338	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-00 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for PTSD. 




REPRESENTATION

Appellant represented by:	Dawn Ward, Attorney At Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1971 to February 1973.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2004 rating decision of the Oakland, California Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in 
November 2007; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The veteran was diagnosed as having PTSD as a result of 
combat service in Vietnam; it is not shown that he served in 
combat or in Vietnam.  

2.  The veteran's alleged stressor events in service, getting 
knocked out by a small weight thrown at him by another 
soldier and witnessing a fellow solider get shot in the leg 
at a club, have not been corroborated.


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A July 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate a claim for service connection.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Additionally 
it asked the veteran to describe any stressor events in 
service and any medical or mental health treatment he had 
received for PTSD.  Although this letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  A 
subsequent May 2006 letter provided the veteran with a 
specific PTSD questionnaire and asked him to use it to 
provide specific details regarding any stressor events in 
service.  Further, this letter asked him to describe any 
treatment he had received for PTSD.  Although the veteran was 
not provided notice regarding criteria for rating the 
disability at issue and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefits sought were 
being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  The case was also readjudicated by a 
March 2007 supplemental statement of the case after notice 
was given.  He is not prejudiced by any technical notice 
deficiency that may have occurred along the way, and no 
further notice is required.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available 
medical evidence.  Also, as mentioned above, the RO attempted 
to obtain from the veteran a specific description of any 
stressor events he experienced in service and a specific 
description of all treatment the veteran had received for 
PTSD.  The veteran did not provide any information to the RO 
regarding specific stressor events (it was only later at his 
November 2007 hearing that the veteran identified such 
specific events).  Consequently, in a February 2007 memo, the 
RO appropriately found that it did not have sufficient 
information concerning stressor events in service to warrant 
making any stressor corroboration requests to either the US 
Army and Joint Services Research Center (JSRRC) or the Marine 
Corps National Archives and Records Administration (NARA).    

The Board has also considered whether a VA medical 
examination is necessary for proper adjudication of the 
veteran's claim.  An examination or opinion is necessary if 
the evidence of record (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an event, injury or disease in service; 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the instant case, as will be explained in 
detail below, the evidence of record does not establish that 
the veteran suffered a stressor event in service and does not 
contain competent evidence that he has PTSD.  Consequently, a 
VA examination is not necessary.  
The veteran has not identified any additional evidence 
pertinent to this claim.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

Service medical records do not reveal any findings, 
complaints or diagnoses of psychiatric disorder or stress-
related pathology.  On June 1970 preinduction examination the 
veteran's psychiatric functioning was found to be normal and 
the he did not report any prior or current psychiatric 
problems.  On February 1973 separation examination 
psychiatric functioning was also found to be normal and the 
veteran was not noted to have any identifying body marks, 
scars or tattoos.  

Service personnel records reveal that the veteran served in 
Germany from approximately July 28, 1971 to February 21, 
1973.

An August 2002 VA medical progress note showed that the 
veteran had previously had some anger toward the government 
and bureaucracy.  He denied any depression, crying episodes 
or anhedonia.  He reported that he served during 1971 to 1977 
and was involved in some scrimmages but to the examiner it 
did not sound like he had any actual combat experience.  He 
did experience racism in the military and also had some 
traumatic events in prison, witnessing stabbings and people 
getting injured.  Sometimes he dreamed about his experiences 
but he did not think that he had nightmares.  He denied any 
insomnia, appetite problems or weight changes and denied 
alcohol use.  The examiner found that he did not really have 
enough symptoms to be diagnosed with depression.  He did 
appear to focus on the past a lot and had some issues with 
the government.  

A January 2003 VA mental health by a social worker note shows 
initial diagnostic impressions of depressive reaction, 
prolonged and alcoholism in remission.  The veteran reported 
that he felt neglected and abused by the VA system and the 
government in general.  The examiner found that review of a 
prior note was reference that the veteran was in Vietnam for 
his two tours in the early 70s and that he did have combat 
experiences.  He had apparently never been treated for these 
and had never been compensated for any disabilities from his 
military experiences.  After his discharge from service he 
worked for many years as a civilian for the Department of 
Defense in Europe.  Eventually he returned to the U.S. and 
then had some difficulties with the law in Detroit and had a 
long struggle with alcoholism.  He had been clean and sober 
for the prior two or three years, however.  The veteran 
reported that he had experienced much racial prejudice during 
his military and civilian life and that he had never received 
the benefits and support from the military and government 
that he deserved.  He was not homicidal or suicidal and there 
was no apparent thought disorder.  The veteran was interested 
in treatment and compensation but was not interested in 
mental health medications of any kind.  

On April 2003 VA mental health assessment done by the January 
2003 social worker the diagnostic impressions were PTSD, 
alcohol dependence in remission and history of antisocial 
behavior which had led to prior legal problems.  The 
veteran's chief complaint was problems with VA benefits and 
the people that worked at VA.  He felt put off by veteran's 
benefits counselors and that he had gotten the run around 
from the medical and mental health staff in general.  The 
veteran reported difficulty since leaving service in 1977 
including legal problems and incarcerations in Detroit and in 
the Oakland area.  He also described racial prejudice while 
he was in the service in Germany.  He reported that he did 
not experience racial prejudice and problems while growing up 
in Oklahoma and that it was a shock to him to find out how 
other races treated each other and how African Americans from 
New York, Detroit, Philadelphia and Washington mistreated 
each other.  Although VA records showed that the veteran was 
in service from 1971 to 1973 only, the veteran reported that 
he was in Vietnam at times from 1965 to 1966 as an advisor 
and again in 1968 as a fighter.  He did not have any 
documentation showing this earlier service.  The veteran 
indicated that after his Vietnam service he was assigned to 
Germany for a number of years and at times got into 
difficulty there with superiors regarding racial strife and 
problems.  He did recite the names of military bases both in 
Vietnam and Germany where he served and talked vaguely about 
combat and trauma that he experienced in Vietnam.  Mental 
status examination revealed that the veteran was vague about 
certain parts of his history and very precise about others.  
He had good recall of names, dates and places where he served 
but was guarded about actual events and situations which 
occurred.  He claimed to sleep pretty well and he denied 
paranoid ideation or thought disorder.  He did have a 
somewhat paranoid view of the government and the VA.  He was 
not homicidal, suicidal or gravely disabled but he was 
impaired for unknown reasons perhaps from a long history of 
alcoholism and perhaps other mental health problems.  The 
examiner commented that the veteran's stressors included 
parole, which ordered him to stay in a sober living 
environment, loss of income, estrangement from wife and adult 
daughters and family problems with adult daughters.  

A May 2003 mental health progress note by the same social 
worker showed a diagnostic impression of depressive disorder 
NOS, rule out PTSD.  The veteran reported that he had made a 
visit to the Oakland Regional Office and felt that a person 
there was working on his behalf to straighten out his DD 
Forms 214 and his service record, which was complicated and 
unclear.  The social worker noted that the veteran was 
apparently in Vietnam, did experience combat and was 
stationed in Germany where he had legal and emotional 
problems.  A subsequent May 2003 mental health progress note 
by the social worker showed a diagnosis of PTSD.  The social 
worker indicated that the veteran knew the names and dates of 
where he was stationed in Vietnam and of the traumatic events 
that he experienced and was involved in while stationed 
there.  In the social worker's opinion, the veteran did have 
PTSD that had been clouded for decades with the use of 
alcohol and drugs in the distant past.  The veteran also 
complicated his life by getting into trouble with the 
Criminal Justice System and remained on parole.  He did 
remain clean and sober and had no intention of violating his 
parole.         

In a May 2003 statement the veteran indicated that he had 
difficulty with flat feet, a rash on both legs and a 
fractured right hand in service and the frustration from the 
inability to use his limbs caused him to drink and become 
depressed. 

At his November 2007 Board hearing the veteran's attorney 
contended that there were clearly service medical records 
missing from the veteran's file.  There were no medical 
records from the veteran's basic training and the veteran's 
testimony regarding the recurrence of events was supported by 
some of the documents that were present in the file but also 
suggested that there would have been other documents that 
were not produced.  The attorney also noted that although the 
veteran was not in contact with the enemy in 1971 he 
sustained a series of very traumatic events in service as he 
was the subject of attacks during the course of race riots 
within his own barracks area.  More specifically, the veteran 
testified that while stationed in Bamholder Germany around 
July of 1971 he was standing with a group of African American 
men outside the barracks.  There was some tension that day as 
a couple of guys had gotten into fights down at the enlisted 
men's clubs right down from headquarters company where the 
veteran was.  While they were standing there someone threw a 
small weight that hit the veteran on the forehead and knocked 
him out.  His fellow servicemen put cold water and ice on him 
to revive him and then the group went and fought with the 
group of men who had thrown the weight.  The MPs did respond 
at some point but did not take any action against the group 
of white serviceman.  The next day the veteran started 
getting bad headaches so he was taken down to the dispensary 
and treated for that.  The veteran noted that he still had 
the scar in the middle of his forehead from being hit by the 
weight.  The veteran also testified that there was another 
incident downtown at the Rotor Mill club two or three weeks 
later where a white serviceman shot one of the veteran's best 
friends in the leg.  The club was full at the time and the 
MPs did eventually come but the serviceman was not arrested 
even though everyone knew who he was.  The friend who was 
shot was treated and eventually transferred back to the U.S.  
The racial tension became much worse after that and in the 
first part of 1972 the veteran was transferred to Special 
Services in Frankfurt.  There he joined with 13 other African 
American soldiers to form the United Blacks of Europe.  He 
further testified that his commanding officer Captain K did 
not like his involvement in the Group and at one point 
threatened to put him out of the Army on a dishonorable 
discharge.  Captain K also brought him up on charges of 
insubordination after another confrontation but the veteran 
was found not guilty.  The veteran added that during the time 
he was in service his commanding officers would often use the 
N-word to refer to him and harassed him about not shaving 
even though he had a specific medical profile indicating that 
he should not shave.  He also indicated that he never had 
problems with anger before he got to the military but after 
he got in and experienced what was going on racially he 
became a different person.  Additionally, the veteran noted 
that he had other medical issues including a rash on both 
legs that was treated in the military but was not reflected 
in the service medical records.  

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Additionally, 
"[a]n opinion by a mental health professional based on a 
postservice examination of the veteran cannot be used to 
establish the occurrence of a stressor."  Cohen v. Brown, 10 
Vet. App. 128, 145 (1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Although the veteran has been diagnosed as having PTSD, the 
diagnosis (by the VA Social Worker) was not based on a 
corroborated stressor event in service.  Instead, according 
to the May 2003 progress note it was based on the veteran's 
reported combat service in Vietnam and the stressful events 
that he experienced there.  The veteran's service records do 
not show that the veteran had any Vietnam service, however, 
nor do they show that he had any combat experience.  Further 
at his November 2007 Board hearing the veteran and his 
attorney indicated that his PTSD was not related to combat 
stressors and they did not claim that the veteran had any 
additional military service other than from February 1971 to 
February 1973 (which is shown by the record to have entailed 
service in Germany but not in Vietnam and not shown to 
include combat).  Thus, based on the evidence of record the 
Board finds that the veteran did not have Vietnam combat 
service and did not otherwise serve in combat.  Also, given 
that the only diagnosis of record of PTSD is based on an 
inaccurate report of Vietnam combat service, the Board 
further finds that there is no competent evidence that the 
veteran currently has PTSD.  See Kowalski v. Nicholson, 19 
Vet. App. 171, 179 (2005) (The Board may reject a medical 
opinion that is based on facts provided by the veteran that 
have been found to be inaccurate or because other facts 
present in the record contradict the facts provided by the 
veteran that formed the basis for the opinion).  Although the 
veteran may believe that he does have PTSD, as a layperson, 
his beliefs are not competent evidence of a medical 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In addition to not establishing any combat service or a PTSD 
diagnosis, the evidence of record has also not established a 
corroborated non-combat stressor event in service.  At his 
November 2007 hearing the veteran did identify two non-combat 
stressor events involving potentially life-threatening 
situations: the incident where he was knocked out by a weight 
thrown from a group of white soldiers and the incident where 
his friend was shot in the leg at the club.  He has not 
provided any corroborative evidence to support the occurrence 
of these events, however, and no such evidence is found in 
the record.  The evidence of record actually tends to weigh 
against the occurrence of the incident with the weight as the 
service medical records are negative for any treatment of 
headaches and on separation examination the veteran was not 
noted to have a scar or other identifying mark on his 
forehead.  The veteran's attorney did argue that there must 
be service medical records missing from the file as there 
were no medical records from the veteran's basic training and 
the veteran's testimony regarding the recurrence of events 
was supported by some of the documents that were present in 
the file but also suggested that there were other documents 
that were not produced.   Neither the veteran nor the 
attorney specified that the veteran had any injuries during 
basic training that should have been reflected in the 
records, however, nor did they make a specific argument as to 
why the veteran's version of events should be credited given 
his inconsistent reports regarding Vietnam and combat 
service.  Given the veteran's inconsistent reports and the 
lack of any explanation for them, the Board does not find the 
veteran's subsequent testimony regarding his non-combat 
stressor events credible.  See Caluza v. Brown, 7 Vet. App. 
498, (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996): 
(The credibility of a witness can be impeached by a showing 
of interest, bias, inconsistent statements, or, to a certain 
extent, bad character).  Indeed, in light of the veteran's 
apparent deliberate fabrication of Vietnam combat service, 
the Board finds he lacks credibility in his subsequent 
description of stressors.  Thus, given this lack of 
credibility combined with absence of any other evidence 
tending to show that such events occurred, the Board finds 
that these alleged stressor events have not been 
corroborated.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The Board further notes that the record does not contain a 
basis for further development in this case.  As the record 
does not show a current PTSD diagnosis based on the veteran's 
actual military service, and as his reports to date have not 
been found credible, attempts to corroborate his alleged non-
combat stressors are not warranted.  Also, as noted above, a 
VA psychiatric examination is not necessary in this case due 
to the lack of competent evidence of PTSD and the lack of a 
corroborated stressor event in service.  If the veteran is 
subsequently diagnosed as having PTSD based on non-combat 
stressors or can show that he did serve in Vietnam, he may be 
entitled to reopen his claim.  

In summary, given the lack of any competent evidence of 
current PTSD; given that the veteran did not serve in combat; 
and given that a non-combat stressor event in service has not 
been established, the preponderance of the evidence is 
against this claim and it must be denied.  


ORDER

Entitlement to service connection for PTSD is denied.   



____________________________________________
James L. March  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


